Motion for leave to appeal as a poor person and for a direction that appellant be furnished with one typewritten copy of the minutes granted to the extent of permitting him to appeal as a poor person, without prejudice to an application by appellant to the trial justice in relation to the stenographic minutes, as contemplated in section 1493 of the Civil Practice Act. (Skolnielc v. Fumo, 261 App. Div. 1002.) Motion for assignment of counsel granted. Irving D. Josefsberg, Esq., having consented to act as counsel for appellant without compensation in the prosecution of this appeal, except to the extent that compensation may be allowed by the court for such services in the event appellant obtains judgment, said Irving D. Josefsberg is hereby assigned as such counsel. The appeal will be heard on the original papers and typewritten minutes. Appellant is directed to file five typewritten copies of his brief and to serve one copy thereof on the corporation counsel. The typewritten brief shall be double spaced and each page shall contain not more than three folios. Present — MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.